.   -




                              TEE                        ORNEY               GENERAL
                                                       OF        EXAS
                                                      AILTSTIN   1% TEXAS

          W’ILI.    WILSON
        AITORNEY       GENERAI.                 December         19,    1960


                   Mr. P. D. Thornton,            Jr.                  Opinion No.      WW-974
                   County Attorney
                   Mt. Pleasant,   Texas                               Re:     Whether acceptance      of certain
                                                                               political advertising   by news-
                                                                               paper publishers    violates Art.
                                                                               211 of the Penal Code or Art.
                                                                               14.10 of the Election Code.

                   Dear Mr.   Thornton:

                           You have asked our opinion in regard                     to the following   material
                   published in one of your local papers:

                          “It’s    Clean-up      and Clean-out          Time

                                It’s been a long, hard winter. As any fool can
                          plainly see it’s time to clean up and clean out.

                               The plain folks of Titus County have also had a
                          long winter.   For several years,  the little clique who
                          have been running things political in Titus County
                          have been warm and coey.      They have treated the
                          people with contempt.    They have hiked their salary-
                          ies and squandered the taxpayers   money, and dared
                          you to do anything about it.

                               If you have had enough of the highhanded tactics
                          of the crowd who are in, then do something now.
                          Don’t wait until the electiortis  over.  The time to do
                          something about it is now, and the way to do some-
                          thing about it is to get your friends and neighbors
                          and go to the polls Saturday,    May 7th and vote for
                          a change.

                                  Itls,Clean     up and Clean          out time at the Court-
                          house.

                          This Ad Pd.          for as a public         service    by Tax Payer~s Not
                          ‘Tax-eaters.         ’ ‘I
Mr.   P.    D.   Thornton,   Jr.,    page 2   (WW-974)




           Specifically   you ask:

                “(1) Is the acceptance by a publisher of an ad
           such as one enclosed a violation of both Art. 211 of
           the Penal Code and Art. 14.10 of the Election Code
           when the ad submitted is not signed by the person
           submitting the ad or the person paying for same.

                 (2) Considering   the requirement   of Art. 211
           and the penalty clause in said Art. 211, is the failure
           to publish a signature on such an ad a violation of the
           law, punishable as a misdemeanor,       or is the require-
           ment that a signature be printed in that ad a nullity
           by reason of a failure to specifically   include such
           requirement    of a signature in the penalty provision
           in said Article.

                 (3) Is the provision “This Ad Pd. for as a public
           service by Tax Payers Not ‘Tax-eaters.    “I sufficient
           to designate the ad enclosed as political advertising.  ”

           Initially and in response to your third question we point out
that Art. 211 of the Penal Code requires that political advertising          be
labeled at the beginning or at the end “advertisement”         and provides
a penalty of from $500 to $1000 or a jail sentence of from 10 to 30
days for failure to so label.      Art. 14.10.   Texas Election Code, re-
quires that such advertising      be labeled as political advertising    and
provides a penalty of not more than $100.         This, we believe to be a
conflict such as to render the labeling provisions       of both Articles
nullities.     Ex Parte Sanford,    289 S.W.2d 776.

         You have pointed out that the penalty clause of Art. 211 fails
to include the signature requirement   contained in the preceding pro-
visions of said articles.  Article 7, Penal Code, provides in part:
‘1. . . no person shall be punished for an offense which is not made
penal by the plain import of the words of a law. ‘1 Consequently,     we
conclude in answer to your second question that a prosecution     for
publication of an unsigned political advertisement   cannot be main-
tained under Art. 211, Penal Code.

        We turn now to the question of whether or not the accep-
tance by a publisher of the above material,  not signed by the person
paying for same is a violation of Art. 14.10 of the Election Code.
I   .




        Mr.   P.   D.   Thornton,   page 3   (WW-974)




        The printed matter to which this article is applicable must be “in
        favor of or in opposition to any candidate.”    We think that the import
        of the material is such as to identify it as being in opposition to any
        county official running for reelection   and, as such, it is within the
        purview of the Article.     The publisher having accepted it for publica-
        tion without its being signed by the person paying for same,     such ac-
        tion constitutes a violation of Art. 14.10.

                (In your opinion request you allude to similar advertisements
        published in connection with bond issues.    We, of course,   cannot pass
        upon the legality of material which we have not seen.    It should be
        pointed out that Art. 14.10 refers to printed matter for or against a
        “candidate. ‘I This would not include printed urgings to vote for or
        against propositions.  )

                                       SUMMARY

                         The acceptance by the publisher of the parti-
                   cular political advertisement  submitted with the
                   opinion request is a violation of Art. 14.10 of the
                   Election Code.

                                                  Very    truly‘ yours,

                                                  WILL WILSON
                                                  Attorney General        of Texas




        RVL:lmc                                   By*al
        APPROVED:
        OPINION      COMMITTEE:

        W. V. Geppert,    Chairman
        C. Dean Davis
        Robt. G. Scofield
        Elmer McVey
        Gordon Cass

        REVIEWED    FOR THE ATTORNEY              GENERAL
        BY:  Leonard Passmore